

115 HR 243 IH: Nevada Land Sovereignty Act
U.S. House of Representatives
2017-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 243IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2017Mr. Amodei introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend title 54, United States Code, to prohibit the further extension or establishment of
			 national monuments in the State of Nevada except by express authorization
			 of Congress.
	
 1.Short titleThis Act may be cited as the Nevada Land Sovereignty Act. 2.Limitation on further extension or establishment of national monuments in the State of NevadaSection 320301(d) of title 54, United States Code, is amended—
 (1)in the subsection heading, by inserting or Nevada after Wyoming; and (2)by inserting or Nevada after Wyoming.
			